Citation Nr: 0637822	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  94-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder. 

3.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated at 10 percent. 

4.  Entitlement to an increased evaluation for tonsillitis, 
currently evaluated at 10 percent. 

5.  Entitlement to an increased evaluation for allergic 
rhinosinusitis, currently evaluated at 10 percent. 

6.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse and his mother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1975 to June 1977, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the veteran's claim for service connection for a 
skin disorder, the Board observes that the veteran has not 
been afforded a VA examination in connection with this claim 
and the Board believes that under the facts and circumstances 
of this case the veteran should be afforded a VA examination.  
In this regard, the veteran's service medical records do show 
that he was seen for skin symptomatology including contact 
dermatitis.  In addition, while VA medical records dated 
following separation from service do not appear to contain 
much in the way of reports or clinical findings of skin 
symptomatology, an outpatient treatment record dated in 
September 2002 showed an assessment of suspect contact 
dermatitis.  Since the veteran has essentially contended that 
he has experienced skin symptomatology since service that has 
required treatment from the VA, a VA examination is necessary 
to ascertain whether the veteran currently has a skin 
disorder that is causally or etiologically related to the 
symptomatology shown in service medical records.

As for the claims for increased evaluations for service-
connected disabilities and the claim for total evaluation 
based on individual unemployability due to service-connected 
disabilities, the Board's review discloses that further 
notice to the veteran is required in order to comply with the 
requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b).  With respect to the claims for increased evaluations, 
while the RO sent the veteran a letter dated in May 2002 in 
connection with these claims, the content of the letter 
informed the veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits, rather than what the evidence must show to 
establish an increased evaluation for his service-connected 
disabilities.  Similarly, a May 2002 letter to the veteran 
regarding his claim for individual unemployability also 
informed the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, rather than what the evidence must show to 
establish the claim for a total evaluation based on 
individual unemployability due to service-connected 
disabilities.  Since the United States Court of Appeals for 
Veterans Claims has strictly construed the notice 
requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b), this matter must be addressed prior to final appellate 
review.  

The record also reflects that the veteran receives regular 
treatment for his disabilities from the VA.  Consequently, 
there are likely additional VA medical records that need to 
be obtained.  The veteran should also be contacted to 
ascertain whether he has received any private medical 
treatment since the date of his January 2004 VA examinations.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) in connection with his claims 
for increased evaluations and the claim 
for total evaluation based on individual 
unemployability due to service-connected 
disabilities.

2.  The veteran should be contacted and 
asked to specify where he has received 
treatment for his skin since his 
separation from service.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file treatment 
records identified by the veteran.

3.  The veteran should be contacted to 
ascertain if, when and where he received 
treatment for his service-connected 
disabilities since the date of his 
January 2004 VA examinations.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims file 
treatment records identified by the 
veteran.  

4.  The veteran should be afforded an 
examination of his skin to ascertain the 
nature and etiology of any skin disorder 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and following this review and 
the examination, offer comments and an 
opinion as to whether any currently 
diagnosed skin disorder is causally or 
etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



